t c memo united_states tax_court rp golf llc sb golf llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date lisa j hansen for petitioner david l zoss for respondent memorandum opinion paris judge this case is before the court on respondent’s motion for summary_judgment filed under rule in a notice of final partnership 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure administrative adjustment fpaa for respondent disallowed a dollar_figure charitable_contribution_deduction on the partnership return of rp golf llc rp golf the deduction was claimed for the donation of a conservation_easement on a portion of real_property owned by rp golf’s limited_liability_company the national golf club of kansas city national golf at issue is whether rp golf has satisfied the substantiation requirements of sec_170 with respect to the conservation_easement contribution respondent also claims that the conservation_easement does not protect a relatively natural habitat of fish wildlife or plants or similar ecosystem under sec_170 or preserve open space pursuant to a clearly delineated federal state or local governmental conservation policy under sec_170 for the reasons stated herein the court will grant in part and deny in part respondent’s motion in a separate order background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments at the time the petition was filed rp 2rp golf is national golf’s sole member although identified as a missouri corporation in the agreement national golf is a single-member limited_liability_company organized in missouri and disregarded for federal_income_tax purposes golf’s principal_place_of_business was in missouri rp golf is a missouri limited_liability_company sb golf llc is rp golf’s tax_matters_partner on date national golf executed an agreement entitled grant of permanent conservation_easement agreement granting a conservation_easement to the platte county land trust a missouri not-for-profit corporation plt the property underlying the easement is in the city of parkville platte county missouri and covers about acres national golf operates two private golf courses on the property the agreement includes inter alia the following statements about the transfer of the conservation_easement whereas the grantor is the owner in fee of certain real_property located in platte county missouri which has aesthetic open space scenic recreational and natural resource values in its present state 3plt is a missouri not-for-profit corporation qualified under sec_501 to receive charitable_contributions described in sec_170 4the extensive legal description of the conservation_easement is a 10-page metes and bounds survey with an additional pages of survey describing exceptions to the conservation_easement before rp golf was organized in the property was a golf course formerly known as windbrook golf club in and rp golf developed two private golf courses on the property whereas grantor desires to protect and preserve the natural values of the property by making permanent arrangements for the conservation of the open space scenic natural_resources natural habitat and aesthetic qualities of the property and to limit the future use thereof to such purposes now therefore for and in consideration of the covenants and representations contained herein and for other good and valuable consideration the receipt and legal sufficiency of which are hereby acknowledged grantor on behalf of itself and its heirs successors and assigns in consideration of the premises contained herein and other valuable consideration paid to its full satisfaction does freely give grant sell transfer convey and confirm forever unto plt a perpetual conservation_easement as more particularly set forth below in that certain tract of land containing approximately three hundred acres more or less being more particularly described in schedule a and illustrated on schedule b attached hereto and incorporated herein this instrument sets forth the entire agreement of the parties with respect to the easement and supersedes all prior discussions negotiations understandings or agreements relating to the easement all of which are merged herein the easement’s purpose according to the agreement is primarily to further the policies of the state of missouri designed to foster the preservation of open space or open areas conservation of the state’s forest soil water plant and wildlife habitats and other natural and scenic resources and to implement the objectives set forth in to r s m o the objectives outlined in the missouri statutes aim to preserve and maintain open areas and spaces in the light of encroaching urban and metropolitan development mo ann stat sec_67 west missouri law governs the interpretation and performance of the easement which per the agreement shall be liberally construed to implement missouri’s open areas policy to ensure national golf’s compliance with the statutory objectives and agreement terms plt agreed to inspect and if necessary enforce the easement for an annual fee of about dollar_figure by signing a separate attachment to the agreement entitled acceptance plt’s vice president accepted the easement and agreed to its covenants and restrictions the agreement was recorded in the office of the platte county recorder on date on its timely filed federal_income_tax return for rp golf claimed a charitable_contribution_deduction of dollar_figure and attached to the return a form_8283 noncash charitable_contributions on the form_8283 rp golf reported the easement’s value and basis information and included an appraiser’s declaration stating that the easement’s appraised fair_market_value was dollar_figure rp golf 5according to the supplemental information attached to form_8283 the fair_market_value of the property before the easement was dollar_figure and the fair_market_value after the easement was dollar_figure million did not complete the column entitled for bargain sales enter amount received plt’s vice president signed the form under donee acknowledgment attesting to plt’s status as a qualified_organization under sec_170 and its receipt of the easement on date in a letter dated date plt thanked rp golf and national golf for the easement plt also included a statement that it did not provide any goods or services in exchange for the easement on date respondent’s appeals_office sent petitioner as tax_matters_partner an fpaa disallowing rp golf’s charitable_contribution_deduction for the easement petitioner timely filed a petition with the court discussion the court may grant summary_judgment if there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 aff’d 17_f3d_965 7th cir respondent as the moving party has the burden of proving that no genuine dispute as to any material fact exists and that a decision may be rendered as a matter of law see rule b petitioner as the nonmoving party cannot rest upon the allegations or denials in its pleading but must set forth specific facts showing that there is a genuine dispute for trial see rule d 85_tc_812 in deciding whether to grant summary_judgment the court must view all factual inferences in favor of the nonmoving party see rule d 115_tc_554 i contemporaneous written acknowledgment sec_170 provides that no deduction shall be allowed for charitable_contributions of dollar_figure or more unless the contribution is substantiated with a contemporaneous written acknowledgment from the donee organization sec_170 the contemporaneous written acknowledgment ‘need not take any particular form’ see schrimsher v commissioner tcmemo_2011_71 quoting h_r conf rept no pincite ndollar_figure 1993_3_cb_393 but it must meet the requirements of sec_170 the doctrine_of substantial compliance does not apply to excuse compliance with the substantiation requirements of sec_170 averyt v commissioner tcmemo_2012_ durden v commissioner tcmemo_2012_140 sec_170 provides that a contemporaneous written acknowledgment must include the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii a written acknowledgment is contemporaneous if the taxpayer obtains the acknowledgment on or before the earlier of the date the return was filed or the due_date including extensions of the return see sec_170 the parties do not dispute that a written acknowledgment must be contemporaneous petitioner claims that the agreement is a written acknowledgment that complies with the requirements of sec_170 respondent disagrees respondent argues that the agreement is not an acknowledgment under sec_170 because it lacks a statement that no goods or services were exchanged for the easement see sec_170 neither party alleges that plt provided goods or services to national golf in exchange for the easement the court has held that conservation deeds such as the agreement may satisfy the substantiation requirements of sec_170 see eg averyt v 6the parties agree that the agreement and the form_8283 are contemporaneous under sec_170 unlike plt’s date letter although the parties dispute whether the form_8283 is a contemporaneous written acknowledgment the court need not address the form at this time because the agreement suffices for sec_170 substantiation purposes commissioner tcmemo_2012_198 simmons v commissioner tcmemo_2009_208 aff’d 646_f3d_6 d c cir in simmons the court held that the conservation_easement deeds satisfied the requirements of sec_170 and b because they were signed by the representatives of the charity were contemporaneous with the donation of the easements and described the properties donated similarly the agreement in this case was signed by a representative of plt was contemporaneous with the donation of the easement and provided a detailed description of the property and the easement the court in simmons did not however address the requirement that the written acknowledgment state whether the donee organization provided any goods or services this requirement was addressed recently in averyt in averyt the court considered whether the taxpayers satisfied the substantiation requirements of sec_170 for the contribution of a conservation_easement conveyed through their limited_liability_company following simmons the court concluded that the conservation deed transferring the easement was a contemporaneous written acknowledgment under sec_170 because it was signed by a representative of the charity provided a detailed description of the property and the conservation_easement and was contemporaneous with the contribution moreover the court determined that the conservation deed met the requirement of sec_170 the conservation deed stated that the conservation_easement was an unconditional gift recited no consideration received in exchange for it and stipulated that it constituted the entire agreement between the parties with respect to the contribution of the conservation_easement thus the conservation deed taken as a whole stated that no goods or services were received in exchange for the contribution the agreement in this case states that the easement contribution is made in consideration of the covenants and representations contained herein and for other good and valuable consideration the agreement then describes the property’s conservation value as its aesthetic open space scenic recreational and natural resource values but does not include consideration of any value other than the preservation of the property finally the agreement states that it constitutes the 7despite the veiled reference to other good and valuable consideration neither party alleges that goods or services were exchanged for the easement contribution in fact the agreement indicates to the contrary--that there was no consideration exchanged the most obvious indication is that the agreement does not recite any amount of consideration cf schrimsher v commissioner tcmemo_2011_71 the deed conveying a conservation_easement recited as consideration the sum of ten dollars plus other good and valuable consideration the absence of any statement regarding consideration is underscored by the agreement recitals which state that the easement is freely given therefore the court concludes that the other good and valuable continued entire agreement between the parties regarding the contribution of the conservation_easement the court therefore holds that the agreement taken as a whole states that no goods or services were received in exchange for the contribution accordingly the agreement satisfies the substantiation requirements of sec_170 and respondent’s motion for summary_judgment on this issue will be denied ii clearly delineated government conservation policy a taxpayer generally may not claim a charitable_contribution_deduction for the gift of a partial interest in any type of either real or personal_property sec_170 however there is an exception for a qualified_conservation_contribution which requires among other things a contribution exclusively for conservation purposes sec_170 h the term conservation_purpose is defined in sec_170 to include among other things the preservation of open space where such preservation is pursuant to a clearly delineated federal state or local governmental conservation policy sec_170 continued consideration recited in the agreement is boilerplate language and has no legal effect for purposes of sec_170 the missouri conservation policy cited in the agreement is limited to open spaces and areas within counties having a population of more than big_number residents or in any county adjoining or city not within but adjoining such county mo ann stat sec_67 there is no evidence that on the date of the grant platte county had a population that exceeded big_number residents nor is there evidence that the county adjacent to platte county had a population that exceeded big_number residents in light of the foregoing petitioner in its response in opposition to respondent’s motion for summary_judgment conceded that the easement was not made pursuant to a clearly delineated governmental conservation policy within the meaning of sec_170 therefore the easement’s conservation_purpose as defined in sec_170 must hinge on a purpose other than a clearly delineated government conservation policy accordingly the court will grant respondent’s motion for summary_judgment on this issue the court finds that material facts regarding the easement preservation of a natural habitat within the meaning of sec_170 continue to be in dispute the court will therefore deny respondent’s motion for summary_judgment on this issue the court has considered the parties’ remaining arguments and to the extent not discussed above concludes that they are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
